UNPUBLISHED

                       UNITED STATES COURT OF APPEALS
                           FOR THE FOURTH CIRCUIT


                                      No. 15-2218


RENEE FEREBEE,

                    Plaintiff - Appellant,

             v.

INTERNATIONAL HOUSE OF PANCAKES, a/k/a Uni-Hop, Inc.,

                    Defendant - Appellee.



Appeal from the United States District Court for the District of Maryland, at Greenbelt.
Deborah K. Chasanow, Senior District Judge. (8:13-cv-03817-DKC)


Submitted: April 19, 2018                                         Decided: April 23, 2018


Before GREGORY, Chief Judge, and THACKER and HARRIS, Circuit Judges.


Dismissed by unpublished per curiam opinion.


Renee Ferebee, Appellant Pro Se. Randy Carl Sparks, Jr., KAUFMAN & CANOLES,
PC, Richmond, Virginia, for Appellee.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

       Renee Ferebee seeks to appeal the district court’s order granting Defendant

summary judgment in Ferebee’s civil action in which she alleged Defendant

discriminated against her on the basis of her age, in violation of the Age Discrimination

in Employment Act, 29 U.S.C.A. §§ 621 to 634 (West 2008 & Supp. 2017). We dismiss

the appeal for lack of jurisdiction because the notice of appeal was not timely filed.

       Parties are accorded 30 days after the entry of the district court’s final judgment or

order to note an appeal, Fed. R. App. P. 4(a)(1)(A), unless the district court extends the

appeal period under Fed. R. App. P. 4(a)(5), or reopens the appeal period under Fed. R.

App. P. 4(a)(6). “[T]he timely filing of a notice of appeal in a civil case is a jurisdictional

requirement.” Bowles v. Russell, 551 U.S. 205, 214 (2007).

       The district court’s order was entered on the docket on August 25, 2015. The

notice of appeal was filed on October 7, 2015. Because Ferebee failed to file a timely

notice of appeal or to obtain an extension or reopening of the appeal period, we deny

leave to proceed in forma pauperis and dismiss the appeal. We dispense with oral

argument because the facts and legal contentions are adequately presented in the

materials before this court and argument would not aid the decisional process.



                                                                                 DISMISSED




                                              2